Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted plaintiff’s motion seeking permission to serve a late notice of claim against defendant. Plaintiff’s son was killed in a two-car accident when a vehicle crossed over into his lane of *1081travel as he was approaching a bridge on a roadway maintained by defendant. Plaintiffs expert concluded upon his review of photographs taken by the State Police in their investigation that the roadway striping was inadequate to apprise drivers of their respective lanes and that narrow lanes of the bridge contributed to the erosion of the striping. The court properly weighed the factors set forth in General Municipal Law § 50-e (5) and did not abuse its discretion in granting the motion (see, Hoffman v Lakeshore Cent. High School, 289 AD2d 1025 [decided herewith]; Matter of Bowman v Capital Dist. Transp. Auth., 244 AD2d 638). (Appeal from Order of Supreme Court, Oneida County, Ringrose, J. — Notice of Claim.) Present — Green, J. P., Hayes, Hurlbutt, Burns and Lawton, JJ.